Citation Nr: 1515301	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-01 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee.

5.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to October 1996.  He had subsequent service in the West Virginia Army National Guard.

This case comes before the Board of Veterans Appeals (Board) on appeal from November 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a January 2013 statement, prior to certification of the appeal, a private attorney withdrew as the Veteran's representative. 38 C.F.R. § 14.631(c).  The Veteran has not appointed a different representative since that time

In November 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  The hearing transcript reflects the Veteran is aware that he is unrepresented and indicated that he was comfortable proceeding without such representation.  

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains a copy of the November 2014 Board hearing transcript and copies of other evidence already associated with VBMS.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for left shoulder disorder was raised by the Veteran in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran testified at the November 2014 hearing that he had applied for disability benefits from the Social Security Administration (SSA), but was denied.  He also indicated that he had since reapplied and was awaiting a decision.  It was noted that his claim involved consideration of his right shoulder, right ankle, and right knee disabilities.  Thus, on remand, the AOJ should request the Veteran's SSA records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With regard to the claim for service connection for a right shoulder disorder, a remand is required to verify the Veteran's location of foreign service.  Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2014).  A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

In this case, the Veteran's DD Form 214 for his period of active duty service from October 1993 to October 1996 reveals that he had two months and one day of foreign service and that he received the Southwest Asia Service Medal with a Bronze Star.  It is unclear from the record whether the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War in order for the presumptive basis for a Persian Gulf Veteran to apply in this case.  See 38 U.S.C.A. § 101(33) (West 2014).  As such, clarification is needed as to the location of the Veteran's period of foreign service.

With regard to the issues of entitlement to higher initial ratings for the Veteran's right ankle and right knee disabilities, the Veteran was last afforded a VA examination in October 2011, which was over three years.  Since that time, the Veteran testified as to a worsening of his right ankle and right knee symptoms at the November 2014 Board hearing.  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of these service-connected disabilities.

Lastly, during his November 2014 hearing, the Veteran intimated that he is no longer working due, at least in part, to his service-connected disabilities.  The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request a copy of any and all decisions to grant or deny SSA benefits to the Veteran and the records upon which such a decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should secure the Veteran's complete service personnel records and verify the location of his foreign service.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder, right ankle, and right knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA treatment records, to include records dated from the Beckley VAMC dated since July 2014 and from the Huntington VAMC dated since October 2014.

4.  After completing the foregoing development, the AOJ should determine whether the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War or whether there is evidence suggestive of a current right shoulder disorder.  

If there is evidence of a current disorder or evidence that he served in the Persian Gulf, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right shoulder disorders. 

For each current diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including any symptomatology or chemical exposure therein.

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right ankle sprain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right ankle sprain under the rating criteria.  In particular, the examiner should provide the range of motion of the right ankle in degrees and indicate whether there is any marked limited motion; ankylosis; malunion of the os calcis or astragalus; and if the Veteran has undergone an astragalectomy.  

The examiner should also note the presence of objective evidence of pain, excess fatigability, incoordination, and weakness, as well as any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion of the right knee in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The examiner should also note the presence of objective evidence of pain, excess fatigability, incoordination, and weakness, as well as any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

8.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

9.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.317.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

